Exhibit 10.10

NINTH AMENDMENT TO CREDIT AGREEMENT

This Ninth Amendment to Credit Agreement (this “Amendment”) is made as of
September 30, 2016, by and among NeoPhotonics Corporation, a Delaware
corporation (“Borrower”), Lenders (as defined below) and Comerica Bank, as
administrative agent for Lenders (in such capacity, “Agent”).

RECITALS

A.Borrower entered into that certain Revolving Credit and Term Loan Agreement
dated as of March 21, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with certain financial
institutions from time to time parties thereto (collectively, “Lenders”),
Comerica Bank, as lead arranger, and Agent.

B.Borrower has requested that Agent and Lenders make certain amendments to the
Credit Agreement and Agent and Lenders are willing to do so, but only on the
terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, Agent and Lenders hereby agree as follows:

1. The definition of “Revolving Credit Maturity Date” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“‘Revolving Credit Maturity Date’ shall mean the earlier of (i) January 31, 2017
and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.”

 

2. This Amendment shall become effective (according to the terms hereof) on the
date (the “Ninth Amendment Effective Date”) that the following conditions have
been fully satisfied by Borrower:

(a)



Agent shall have received counterpart signature pages to this Amendment, duly
executed and delivered by each of Agent, Borrower and Lenders;

(b)



Borrower shall have paid to Agent all reasonable costs and expenses, if any,
that are due and owing to Agent and Lenders as of the date hereof;

(c)Agent and Lenders shall have received such other documents and completion of
matters as Agent or Lenders may deem necessary or appropriate.

3. Borrower hereby represents and warrants that, after giving effect to this
Amendment, (a) the execution and delivery of this Amendment are within such
party’s corporate



--------------------------------------------------------------------------------

 



or limited liability company powers, have been duly authorized, are not in
contravention of any law applicable to such party or the terms of its
organizational documents, and except to the extent previously obtained do not
require the consent or approval of any governmental body, agency or authority,
and this Amendment and the Credit Agreement (as amended hereby) shall constitute
the valid and binding obligations of such undersigned party, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law), (b) the representations and
warranties set forth in Article 6 of the Credit Agreement are true and correct
in all material respects on and as of the date hereof (other than any
representation or warranty that expressly speaks only as of a certain date), and
(c) as of the Ninth Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing.

4. Except as specifically set forth above, this Amendment (i) shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants), any of the Notes issued thereunder or any
of the other Loan Documents; and (ii) shall not constitute a waiver or release
by Agent or Lenders of any right, remedy, Default or Event of Default under or a
consent to any transaction not meeting the terms and conditions of the Credit
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents. Furthermore, this Amendment shall not affect in any manner whatsoever
any rights or remedies of Lenders with respect to any non-compliance by Borrower
with the Credit Agreement or any other Loan Document, whether in the nature of a
Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction.

5. Borrower and each other Credit Party hereby acknowledge and agree that this
Amendment and the amendment set forth herein do not constitute any course of
dealing or other basis for altering (i) any obligation of Borrower, any other
Credit Party or any other party or (ii) any rights, privilege or remedy of
Lenders under the Credit Agreement, any other Loan Document, any other agreement
or document, or any contract or instrument.

6. Capitalized terms used in this Amendment but not expressly defined herein
shall have the respective meanings ascribed to them in the Credit Agreement.

7. This Amendment may be executed in two or more counterparts in accordance with
Section 13.9 of the Credit Agreement.

8. This Amendment shall be construed in accordance with and governed by the laws
of the State of California, without regard to principles of conflict of laws
that would result in the application of the laws of a different jurisdiction.

 

 

[Remainder of page intentionally left blank. Signature pages follow.]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower, Lenders and Agent have each caused this Amendment
to be executed by their respective duly authorized officers or agents, as
applicable, as of the date first set forth above.

 

 

 

 

 

 

 

    

COMERICA BANK, as Agent and sole Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth Leahy

 

 

 

Name:

Elizabeth Leahy

 

 

 

Title:

Vice President

 

 

 

 



 

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower, Lenders and Agent have each caused this Amendment
to be executed by their respective duly authorized officers or agents, as
applicable, as of the date first set forth above.

 

 

 

 

 

 

 

    

NEOPHOTONICS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Clyde R. Wallin

 

 

 

Name:

Clyde R. Wallin

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------